Citation Nr: 0509811	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  94-49 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
ligamentous instability of the left knee (left knee 
instability), prior to May 14, 2004.

3.  Entitlement to a rating in excess of 30 percent for left 
knee instability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968 and from January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
left knee arthritis, which was evaluated as 10 percent 
disabling.  The veteran perfected an appeal of this 
determination to the Board.

When the veteran's left knee claim was initially before the 
Board in February 1997, it was remanded for further 
development.  Thereafter, in a September 1998 rating 
decision, the RO granted entitlement to separate 10 percent 
ratings for the veteran's left knee arthritis and left knee 
instability; the 10 percent rating for the left knee 
instability was made effective August 26, 1993.

When this case was again before the Board in February 2001, 
it was remanded for further development.  Thereafter, in 
September 2001, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge (formerly known as a 
Member of the Board).

When this matter was thereafter before the Board in September 
2002, the Board denied entitlement to evaluations in excess 
of 10 percent for both his right knee arthritis and his right 
knee instability.  The veteran appealed the Board's September 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a March 2003 order, granted 
the parties' joint motion for remand, vacating the Board's 
September 2002 decision and remanding the case for compliance 
with the terms of the joint motion.

In October 2003, the Board again remanded the veteran's 
claims seeking separate ratings in excess of 10 percent for 
his left knee arthritis and left knee instability.  
Thereafter, in a September 2004 rating decision, a copy of 
which was issued to the veteran as part of the September 2004 
Supplemental Statement of the Case (SSOC), the RO granted 
entitlement to a 30 percent rating for the veteran's left 
knee instability, effective May 14, 2004.  In light of the 
foregoing, the Board has recharacterized the veteran's claims 
as three distinct issues as set forth on the title page.

In the September 1994 rating decision, the RO also denied the 
veteran's claims of service connection for a neurological 
disorder and for hypertension, and when this matter was 
initially before the Board in February 1997, in an unappealed 
decision, the Board agreed and denied service connection for 
these disorders.  This is significant, because in an undated 
statement that was received at the Appeals Management Center 
(AMC or RO) in January 2005, which the veteran designated as 
a "Notice of Disagreement" (NOD) to the RO's September 2004 
SSOC, he asserted that service connection had previously been 
established for hypotension.  Further, he reported that he 
took medication to treat his hypotension and indicated that 
he wanted to receive compensation for this disability, 
retroactive to 1993.  Because VA has, to date, not considered 
whether service connection is warranted for hypotension, this 
claim is referred to the RO for appropriate action.

In the undated statement that was received at the AMC in 
January 2005, the veteran also asserted a claim of 
entitlement to service connection for "Hereditary Ataxia, 
Spinocerebellar 3," which he reported had "clearly been in 
his blood while serving on active duty."  Because, to date, 
VA has likewise not considered whether service connection is 
warranted for this condition, the claim is also referred to 
the RO for appropriate action.

In addition, in that same undated statement, the veteran 
maintained that he was 100 percent disabled due to the 
combined impact of his service-connected left knee arthritis 
and left knee instability, as well as the currently 
nonservice-connected ataxia.  As such, the Board finds that 
the veteran has alternatively raised informal claims of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and to nonservice-connected pension benefits.  Because, to 
date, VA has similarly not adjudicated the veteran's TDIU and 
nonservice-connected pensions claims, they are also referred 
to the RO for appropriate action.


REMAND

In a signed, March 2005 statement, which the veteran filed in 
response to the RO's February 2005 letter requesting that he 
clarify whether he wished to be afforded another opportunity 
to testify at a hearing before a Member of the Board (now 
known as a Veterans Law Judge) at the local VA office, the 
veteran indicated that he was.  As such, this case must again 
be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


